Per Curiam:
The learned court below decided that the certificate of the surgeons was not sufficient in substance to give the police commissioner jurisdiction to remove the relator from the police force and place him on the roll of the police pension fund. Section 355 of the city charter provides that any member of the police force who has served for twenty years (which is the case of the plaintiff) shall “ be relieved and dismissed from said force and service and placed on the roll of the police pension fund ” by the police commissioner, “ upon a certificate of so many of the police surgeons as the police commissioner may require, ’ showing that he “ is permanently disabled, physically or mentally, so as to be unfit for duty.” The certificate of the surgeons on which the relator was retired complies with thfe. But section 357 varies, and, it may be, enlarges the phraseology. It provides that no member of the force shall be granted or paid a pension, “ on account of physical or. mental disability or disease,” except on such a certificate “ which shall set *291forth the cause, nature and extent of the disability, disease or injury.” Even here the phraseology varies. An unscientific and bungling statute cannot be construed and interpreted by the same strict scientific rules as a consistent and scientific statute. It is claimed that the certificate does not certify the “ cause ” of the disability. It certifies in so many words that defective vision is the cause of the disability; but the argument for the relator treats the defective vision as the disability instead of the cause thereof, and then urges that the “ cause ” of the defective vision is what the statute requires, whereas the certificate does not give it. Our language is hardly flexible enough to express the whole argument on this head. The plain fact of the matter is that the certificate certifies that the relator is disabled, and that such disability is caused by defective vision.
The order should be reversed and the application denied.
Woodward, Hooker, Gaynor, Rich and Miller, JJ., concurred.
Order reversed, without costs, and application denied, without costs.